Citation Nr: 0402342	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-15 810A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher amount and an earlier effective 
date prior to October 1, 1997 for the grant of 
apportionment of the veteran's benefits.


REPRESENTATION

Appellant represented by:	Not Represented
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1969.  The appellant is one of the veteran's three children 
from his former marriage to the appellant's mother, A. N.  In 
July 1994, the veteran and A. N. were divorced.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(New York RO).  Subsequently, the case was transferred to the 
St. Petersburg, Florida Regional Office (St. Petersburg RO).

In June 2003, the Board remanded the case for additional 
development.  The case now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran is service connected for numerous 
disabilities; since October 1994, his combined rating for 
service-connected disabilities has been 80 percent.

2.  In September 1997, the appellant filed a claim for 
apportionment of the veteran's benefits.

3.  In a January 1998 decision, the New York RO awarded a 
$100 per month apportionment of the veteran's VA disability 
compensation to the appellant; the apportionment was 
subsequently extended and terminated on the appellant's 
twenty-third birthday in May 2002.

4.  During the period of apportionment, taking into account 
the $100 monthly VA apportionment, which was ordered, as well 
as child support payments, the veteran reasonably discharged 
his support obligations to the appellant.  
5.  The appellant has demonstrated hardship, but any 
additional apportionment, greater than the $100 already 
apportioned, would cause hardship on the veteran.


CONCLUSIONS OF LAW

1.  An effective date earlier than October 1, 1997 for 
apportionment of the veteran's benefits is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400(e)(1), 3.451 (2003).

2.  An increase in the amount of apportionment of the 
veteran's VA compensation, $100 per month, on behalf of his 
child, the appellant, is not warranted.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450-3.453 (2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).  Here, the 
38 U.S.C.A. § 5103 notice was not given, and thus the VCAA 
notice provisions are applicable to the earlier effective 
date issue as noted in the June 2003 Board remand, which 
remanded the case back to the St. Petersburg RO to provide 
the appellant with specific information concerning the VCAA 
and readjudication of the appeal.

In compliance with the June 2003 Board remand, in VCAA 
letters dated in March and June 2003, and a supplemental 
statement of the case (SSOC) issued in October 2003, the St. 
Petersburg RO advised the appellant and the veteran of the 
evidence considered in connection with the appellant's 
apportionment and earlier effective date appeal, the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process, notified them of the new duty 
to assist provisions of the VCAA, what VA would do and had 
done, and what they should do, and gave them time to provide 
any additional comments or supporting information.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Given 
the foregoing, the Board finds that the St. Petersburg RO has 
substantially complied with the Board's June 2003 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
an award of apportionment of VA compensation as the effective 
date can be no earlier than the first day of the month 
following the month in which the claim is received.  
38 C.F.R. § 3.400(e)(1) (2003).  Therefore, even if evidence 
did exist pre-dating the claim that showed apportionment was 
warranted, it is legally impossible to get an effective date 
any earlier than the first day of the month following the 
date the claim was ultimately received.

In this case, the parties' are not prejudiced by the Board's 
consideration of the appellant's apportionment and earlier 
effective date appeal as VA has already met all notice and 
duty to assist obligations to the parties under the VCAA.  In 
essence, the parties in this case have been notified as to 
the laws and regulations governing apportionment and 
effective dates.  They have, by information letters, special 
apportionment decisions, an October 1998 statement of the 
case, and an October 2003 SSOC been advised of the evidence 
considered in connection with this appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  The record includes several 
statements of income and expenses from the appellant and the 
veteran, as well as argument from both parties.  As such, the 
parties' procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Background

The Board observes that the appellant's mother, A. N., was 
divorced from the veteran in July 1994.  She and the veteran 
had three children.  In October 1994, the New York RO 
received a claim for apportionment of VA benefits from the 
appellant's brother, A. D., indicating that he was mistakenly 
taken off his father's VA disability benefits as he was 
attending school from September 1992 to June 1993 and from 
September 1994 until his twenty-third birthday, October [redacted], 
1994.  The same month, the veteran informed the New York RO 
that he was divorced and wanted his ex-wife removed as a 
dependent.  In November 1994, the veteran notified the New 
York RO that the appellant and his sister were his dependents 
in response to the New York RO's request about dependents.  
In January 1995, the veteran remarried.  On February 14, 
1995, the New York RO received a claim for apportionment of 
VA benefits for his three children from the veteran's ex-
wife, A. N.  In November 1995, the veteran submitted an 
income and expense statement and informed the New York RO 
that he always sent his ex-wife that portion of his VA 
benefits check received for dependent children ($75 a month).  
The same month, the veteran's ex-wife submitted an income and 
expense statement and the New York RO notified the veteran 
and his ex-wife that her claim for apportionment had been 
denied because the veteran was providing child support of 
$680 monthly and advised her of her appellate rights.  She 
did not file a timely notice of disagreement (NOD).

In July 1997, the veteran notified the New York RO that he 
had changed his address to Florida.  On September 16 and 
October 9, 1997, the New York RO received claims from the 
appellant for apportionment of the veteran's VA benefits.  In 
October 1997, the New York RO informed the veteran of the 
appellant's claim, asked for income and expense information, 
and advised the veteran of a possible reduction of $100 
monthly for this purpose, effective November 1, 1997.  In 
November 1997, the appellant submitted his income and expense 
data, in response to an October 1997 New York RO request.  In 
December 1997, the New York RO received the veteran's income 
expense data, showing an excess in monthly income over 
expenses.  The veteran also indicated that he sent $433 
monthly to support to the appellant but stated that, if the 
appellant was in college, VA should give the appellant his 
apportionment directly.  In January 1998, the New York RO 
notified the veteran and the appellant of the award of an 
apportionment of $100 monthly, effective October 1, 1997 to 
terminate on June 1, 2000 and advised them of their appellate 
rights.  In February 1998, the appellant filed an NOD to the 
amount of the apportionment and the effective date, 
contending that he first filed a claim for apportionment on 
May 7, 1997, when he first turned 18, and indicated that his 
apportionment should not terminate in 2000, since he was not 
scheduled to graduate before May 2001.  The same month, the 
veteran's ex-wife contended that the New York RO had ignored 
her February 1995 claim and left it unresolved for three 
years.

Subsequently, in March 1998, the appellant's brother, A. D., 
requested retroactive payment of apportionment.  In a May 
1998 decision, the New York RO notified the appellant's 
brother that, based on his mother's February 1995 claim for 
apportionment, the earliest date apportionment could have 
been awarded was March 1, 1995, but since he had reached his 
twenty-third birthday on October [redacted], 1994, he was no longer 
eligible and advised him of his appellate rights.  In 
September 2000, the appellant requested reinstatement of his 
apportionment.  In February 2001, the veteran filed income 
and expense data.  The veteran also indicated that he thought 
that the appellant was receiving $135 monthly due to the 
January 1998 VA apportionment, contended that the appellant's 
VA payment should not have been stopped, and asked that 
Lonny's payment be reinstated.  In a March 2001 decision, the 
St. Petersburg RO reinstated the $100 monthly apportionment 
to the appellant, effective from June 1, 2000 to terminate on 
June 1, 2001 and advised both the veteran and the appellant 
of their appellate rights.  Subsequently, in June 2001, the 
St. Petersburg RO advised both the veteran and the appellant 
that the $100 monthly apportionment for the appellant would 
continue to be paid from June 1, 2001 to terminate on the 
appellant's twenty-third birthday, May 7, 2002.  In a January 
2004 brief, the veteran's representative indicated that no 
new information had been proffered sufficient to change the 
RO's previous decisions and, therefore, the effective date 
and the amount of apportionment should remain unchanged.

Analysis

Earlier Effective Date

The appellant claims that he first filed a claim for 
apportionment on May 7, 1997, when he first turned 18.  
Alternatively, he maintains that the apportionment should be 
paid retroactive to September 1, 1997, when he began college.

The effective date of an apportionment on an original claim 
shall be in accordance with the facts found.  On other than 
an original claim, the effective date of an apportionment 
shall be from the first day of the month following the month 
in which a claim is received for apportionment of a veteran's 
award.  38 C.F.R. 
§ 3.400(e)(1) (2003).

In the instant case, the appellant's mother filed a claim for 
an apportionment of the veteran's compensation benefits on 
behalf of the veteran's three children, including the 
appellant, in February 1995.  In November 1995, her claim was 
denied by the New York RO because the veteran was providing 
child support of $680 monthly and she was advised of her 
appellate rights.  She did not file a timely NOD, and the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.501(a) (2003).  

In July 1997, the veteran notified the New York RO that he 
had changed his address to Florida.  On September 16 and 
October 9, 1997, the New York RO received claims from the 
appellant, for apportionment of the veteran's VA benefits.  
In January 1998, the New York RO notified the veteran and the 
appellant of an award of apportionment of $100 per month of 
the veteran's compensation benefits, effective October 1, 
1997, the first day of the month after receipt of the 
reopened claim, in accordance with 38 C.F.R. § 3.400(e)(1), 
(r) (2003).  The appellant has requested an effective date of 
May 7, 1997, the date he claims that he filed his original 
claim for apportionment.  Alternatively, he maintains that 
the apportionment should be paid retroactive to September 1, 
1997, when he began college.  However, since his mother had 
filed an original claim for apportionment on his behalf that 
was the subject of a final decision denying the claim, the 
effective date of the grant of an apportionment may not be 
earlier than the first day of the month following the receipt 
of the appellant's reopened claim on September 16, 1997, 
which was October 1, 1997, the effective date assigned by the 
New York RO.  An extensive search of the record shows no 
document that can be construed as a claim for apportionment 
by the appellant prior to September 16, 1997.  For that 
reason, the appellant's claim for an earlier effective date 
for the grant of an apportionment of the veteran's 
compensation benefits must be denied.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 3.450 (2003).

As the preponderance of the evidence is against the 
appellant's claim for an earlier effective date, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Amount of Apportionment

The appellant also filed an appeal as to the amount, 
contending that his father was awarded $117 per month by VA 
for him as a dependent, that the veteran did not give him any 
of that money, that he was awarded only $100 a month, and why 
should the veteran be allowed to keep the extra $17 a month, 
when the money is given for him as the veteran's dependent.  

The law provides that all, or any part, of a veteran's 
compensation may be apportioned if the veteran's children are 
not residing with him and the veteran is not reasonably 
discharging his responsibility for the children's support.  
38 U.S.C.A. § 5307(West 2002); 38 C.F.R. §§ 3.450, 3.452 
(2003).  Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents as long as such apportionment would not 
cause undue hardship to other persons in interest including 
the veteran.  38 C.F.R. §§ 3.451, 3.453 (2003).  In 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimant.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him, while apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

In October 1997, the New York RO informed the veteran of the 
appellant's claim, asked for income and expense information, 
and advised the veteran of a possible reduction of $100 
monthly for this purpose, effective November 1, 1997.  In 
November 1997, the appellant submitted his income and expense 
data, which showed monthly expenses of $650, in response to 
an October 1997 New York RO request.  In December 1997, the 
New York RO received the veteran's income expense data, 
showing an excess in monthly income over expenses.  The 
veteran also indicated that he sent $433 monthly to support 
the appellant but stated that, if he was in college, VA 
should give the appellant his apportionment directly.  The 
veteran's expenses included partial payments on $1,500 in 
doctor bills and $15,000 owed to the Internal Revenue Service 
(IRS) (by the veteran and the appellant's mother).  In 
January 1998, the appellant amended his income and expense 
data to show monthly expenses of $1,886.50 and income of 
$89.26.  In January 1998, the New York RO notified the 
veteran and the appellant of the award of an apportionment to 
the appellant of $100 monthly, effective October 1 1997, 
finding that it would not place an undue hardship upon the 
veteran to grant the apportionment, while failure to grant 
the apportionment would place an undue hardship upon the 
claimant, the appellant.  

By itself, the $100 per month apportionment of the veteran's 
VA compensation clearly was insufficient to support the 
appellant during the period of apportionment, if the veteran 
is shown to be otherwise reasonably discharging his support 
obligation for the appellant.  After the Board remanded the 
case, in February 2001, the veteran submitted evidence 
showing that, during the period of the VA apportionment for 
the appellant, he was still providing child support of $220 
per month and that he was deeply in debt and could not afford 
additional payments, estimating that it would take him 5 to 8 
years to pay off his bills.  These bills included $16,000 in 
credit card debt, $7,000 for an automobile, and $15,000 owed 
to the IRS.  The veteran had total monthly income of $3,399 
and expenses of $3,340, leaving net income after expenses of 
$59.  But the veteran wanted his son reinstated as a school 
child and his dependency benefit to be sent directly to the 
appellant.  The same month, the appellant submitted income 
and expense information, showing no income and $630 in 
monthly expenses, with an additional $30,000 in outstanding 
educational loans.  He added that he never got any money from 
the veteran.  A copy of Support Collection Unit (SCU) pay 
instructions, issued by the Department of Social Services for 
Nassau County indicates that the veteran was under a Family 
Court Order to pay child support of $55 per week beginning 
October 28, 1996 through the SCU.  There is no evidence other 
than the appellant's statements indicating that the veteran 
did not pay child support for him.  While such support may at 
times have been done with coercion from agencies and the 
courts, it nonetheless resulted in overall reasonable support 
by the veteran for a college-age child.  

The Board acknowledges that the appellant indicated that he 
thought that the veteran was receiving $117 per month for him 
as a dependent.  However, it appears that the appellant was 
misinterpreting VA's additional disability compensation for 
dependents chart.  Because the veteran would have been 
receiving benefits for two dependents - his second wife and 
the appellant - under the chart the veteran received less for 
the appellant than he would have if the appellant had been 
his only dependent.  For example, for a veteran with a 
combined rating of 80 percent, from December 1, 1996, the 
allowance for a wife and child was $152, for a wife only $89 
and for a child only $61; from December 1, 1997, the 
allowance for a wife and child was $156, for a wife only $91 
and for a child only $62; from December 1, 1998, the 
allowance for a wife and child was $157, for a wife only $92 
and for a child only $63; from December 1, 1999, the 
allowance for a wife and child was $160, for a wife only $93 
and for a child only $64; from December 1, 2000, the 
allowance for a wife and child was $166, for a wife only $96 
and for a child only $65; from December 1, 2001, the 
allowance for a wife and child was $170, for a wife only $99 
and for a child only $67.  At no time would the allowance of 
the appellant approach or exceed $100 per month.  See M21-1, 
Part I, Appendix B.

Finally, the latest summary of income and expenses from the 
veteran shows only $59 in discretionary income and a number 
of long-standing debts.  The veteran does live with his 
second wife, who is dependent upon him.  To increase the 
apportionment would impose an undue hardship upon the veteran 
and his cohabiting wife.  Therefore, the evidence supports a 
finding that an increase in the amount of the apportionment 
above the $100 would result in undue hardship to the veteran 
and a preponderance of evidence is against an increase in the 
$100 apportionment.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450; 
3.451.


ORDER

An effective date earlier than October 1, 1997, for a grant 
of apportionment of the veteran's compensation benefits to 
the appellant is denied.

An apportionment of the veteran's disability benefits in 
excess of $100 per month to the appellant is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



